

117 S1705 IS: Artificial Intelligence Capabilities and Transparency Act of 2021
U.S. Senate
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1705IN THE SENATE OF THE UNITED STATESMay 19, 2021Mr. Heinrich (for himself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo establish a coordinated Federal initiative to accelerate the research, development, procurement, fielding, and sustainment of artificial intelligence for the economic and national security interests of the United States, and for other purposes.1.Short titleThis Act may be cited as the Artificial Intelligence Capabilities and Transparency Act of 2021 or the AICT Act of 2021.2.Findings; sense of Congress(a)FindingsCongress finds the following:(1)By enacting section 1051 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), Congress established the National Security Commission on Artificial Intelligence (NSCAI) to consider the methods and means necessary to advance the development of artificial intelligence, machine learning, and associated technologies by the United States to comprehensively address the national security and defense needs of the United States.(2)The National Security Commission on Artificial Intelligence was comprised of technology and policy experts with combined expertise in their field.(3)The National Security Commission on Artificial Intelligence released its final report to Congress in March of 2021.(4)This Act is primarily based on the consensus recommendations of the National Security Commission on Artificial Intelligence. (5)The National Science Foundation (NSF) established the National Artificial Intelligence (AI) Research Institutes program in 2020 to invest in long-term research into artificial intelligence. (b)Sense of CongressIt is the sense of Congress that—(1)artificial intelligence, machine learning, and associated technologies will play a critical role in the economic and national security interests of the United States and its allies;(2)two additional themes for Artificial Intelligence Research Institutes should be established in the areas of artificial intelligence safety and artificial intelligence ethics; and(3)the Director of the National Science Foundation should stand up the thematic programs described in paragraph (2) as soon as practicable. 3.DefinitionsIn this Act:(1)Artificial intelligenceThe term artificial intelligence includes the following:(A)Any artificial system that performs tasks under varying and unpredictable circumstances without significant human oversight, or that can learn from experience and improve performance when exposed to data sets.(B)An artificial system developed in computer software, physical hardware, or other context that solves tasks requiring human-like perception, cognition, planning, learning, communication, or physical action.(C)An artificial system designed to think or act like a human, including cognitive architectures and neural networks.(D)A set of techniques, including machine learning, that is designed to approximate a cognitive task.(E)An artificial system designed to act rationally, including an intelligent software agent or embodied robot that achieves goals using perception, planning, reasoning, learning, communicating, decisionmaking and acting.(2)Artificial intelligence ethicsThe term artificial intelligence ethics includes the quantitative analysis of artificial intelligence systems to address matters relating to the effects of such systems on individuals and society, such as matters of fairness or the potential for discrimination.(3)Artificial intelligence safetyThe term artificial intelligence safety includes technical efforts to improve artificial intelligence systems in order to reduce adverse and unintentional effects of such systems. (4)Congressional defense committeesThe term congressional defense committees has the meaning given such term in section 101(a) of title 10, United States Code.(5)Intelligence communityThe term intelligence community has the meaning given such term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).(6)United States personThe term United States person does not include a member of the Armed Forces or an employee of the Department of Defense.4.Digital talent recruiting officers(a)Digital talent recruiting for the Department of Defense(1)Designation of chief digital recruiting officerNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall designate a chief digital recruiting officer within the office of the Under Secretary of Defense for Personnel and Readiness to oversee a digital recruiting office to carry out the responsibilities set forth in paragraph (2).(2)ResponsibilitiesThe chief digital recruiting officer designated under paragraph (1) shall, in coordination with the Director for the Joint Artificial Intelligence Center (JAIC), be responsible for—(A)identifying needs of the Department of Defense for specific types of digital talent;(B)recruiting technologists, in partnership with the military services and Department components, including by attending conferences and career fairs, and actively recruiting on university campuses and from the private sector;(C)integrating Federal scholarship for service programs into Department civilian recruiting; and(D)partnering with human resource teams in the military services and Department components to use direct-hire authorities to accelerate hiring.(3)Staff and resourcesThe Secretary of Defense shall ensure that the chief digital recruiting officer designated under paragraph (1) is provided with staff and resources sufficient to maintain an office and to carry out the responsibilities set forth in paragraph (2).(b)Digital talent recruiting for the intelligence community(1)Designation of chief digital recruiting officerNot later than 270 days after the date of the enactment of this Act, the Director of National Intelligence shall designate a chief digital recruiting officer to oversee a digital recruiting office to carry out the responsibilities set forth in paragraph (2).(2)ResponsibilitiesThe chief digital recruiting officer designated under paragraph (1) shall be responsible for—(A)identifying needs of the intelligence community for specific types of digital talent;(B)recruiting technologists, in partnership with components of the intelligence community, by attending conferences and career fairs, and actively recruiting on college campuses;(C)integrating Federal scholarship for service programs into intelligence community recruiting;(D)offering recruitment and referral bonuses; and(E)partnering with human resource teams in the components of the intelligence community to use direct-hire authorities to accelerate hiring.(3)Staff and resourcesThe Director of National Intelligence shall ensure that the chief digital recruiting officer designated under paragraph (1) is provided with staff and resources sufficient to maintain an office and to carry out the responsibilities set forth in paragraph (2).(c)Digital talent recruiting for the Department of Energy(1)Chief digital recruiting officerNot later than 270 days after the date of the enactment of this Act, the Secretary of Energy shall designate a chief digital recruiting officer to oversee a digital recruiting office to carry out the responsibilities set forth in paragraph (2).(2)ResponsibilitiesThe chief digital recruiting officer designated under paragraph (1) shall be responsible for—(A)identifying Department of Energy needs for specific types of digital talent;(B)recruiting technologists, in partnership with Department programs, by attending conferences and career fairs, and actively recruiting on college campuses;(C)integrating Federal scholarship for service programs into civilian recruiting;(D)offering recruitment and referral bonuses; and(E)partnering with human resource teams in Department programs to use direct-hire authorities to accelerate hiring.(3)Staff and resourcesThe Secretary of Energy shall ensure that the chief digital recruiting officer designated under paragraph (1) is provided with staff and resources sufficient to maintain an office and to carry out the responsibilities set forth in paragraph (2).5.Department of Defense pilot program on establishing an Artificial Intelligence Development and Prototyping Fund(a)Establishment of pilot program and Artificial Intelligence Development and Prototyping Fund(1)Pilot programThe Secretary of Defense shall establish and carry out a pilot program to assess the feasibility and advisability of establishing a fund for the purpose set forth in subsection (b).(2)Artificial Intelligence Development and Prototyping FundUnder the pilot program, the Secretary shall establish a fund to be known as the Artificial Intelligence Development and Prototyping Fund (in this section referred to as the Fund).(b)PurposeThe purpose of the pilot program and the Fund is to support operational prototyping and speed the transition of artificial intelligence-enabled applications into both service-specific and joint mission capabilities with priority on joint mission capabilities for Combatant Commanders.(c)Management of the fundThe Fund shall be managed by the Secretary, acting through the Joint Artificial Intelligence Center, in consultation with the Under Secretary of Defense for Research and Engineering, the Joint Staff, and the military services.(d)Use of funds for development or prototyping(1)In generalThe Secretary, acting through the Joint Artificial Intelligence Center, may transfer such amounts in the Fund as the Secretary considers appropriate to a military service for the purpose of carrying out a development or prototyping program selected by the Secretary for the purpose described in subsection (b).(2)Treatment of transferred fundsAny amount transferred under paragraph (1) shall be credited to the account to which it is transferred.(3)Supplement, not supplantThe transfer authority provided in this subsection is in addition to any other transfer authority available to the Secretary or the Under Secretary.(e)Congressional notice(1)Notice requiredThe Secretary shall notify the congressional defense committees of all transfers under subsection (d).(2)ContentsEach notice under paragraph (1) shall specify the amount transferred, the purpose of the transfer, and the total projected cost and estimated cost to complete the program to which the funds were transferred.(f)TerminationThe pilot program and the Fund established under subsection (a) shall both terminate on the date that is two years after the date of the enactment of this Act.(g)Authorization of appropriationsThere are authorized to be appropriated $50,000,000 to be deposited into the Fund and to carry out this section. 6.Department of Defense resourcing plan for digital ecosystem(a)In generalWithin one year after the date of the enactment of this Act, the Secretary of Defense shall develop a plan for the development of a modern digital ecosystem that embraces state-of-the-art tools and modern processes to enable development, testing, fielding, and continuous update of artificial intelligence-powered applications at speed and scale from headquarters to the tactical edge.(b)Contents of planAt a minimum, the plan required by subsection (a) shall include—(1)an open architecture and an evolving reference design and guidance for needed technical investments in the proposed ecosystem that address issues including common interfaces, authentication, applications, platforms, software, hardware, and data infrastructure; (2)a governance structure, together with associated policies and guidance, to drive the implementation of the reference throughout the Department on a federated basis; and(3)a review of relevant authorities to operate and all information technology policies that may impede progress of a digital ecosystem.7.Accredited assessment of artificial intelligence systems(a)Accreditation assessment for artificial intelligence testing organizations(1)In generalNot later than 540 days after the date of the enactment of this Act, the Director of the National Institute of Standards and Technology shall establish a program under which the Director provides accreditation to organizations that the Director determines competent at evaluating the potential, direct privacy, civil rights, and civil liberties effects of artificial intelligence systems used by covered agencies on United States persons.(2)ListThe Director shall maintain a list of organizations accredited under the program established under paragraph (1). (b)Covered agenciesFor the purposes of this section, a covered agency is—(1)the Department of Defense;(2)an element of the intelligence community (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)); or(3)the Federal Bureau of Investigation. (c)Artificial intelligence system criteria and testing(1)In generalThe privacy and civil liberties officers of covered agencies shall establish criteria for when an artificial intelligence system of a covered agency warrants accredited testing for privacy, civil liberties, and civil rights implications for individuals in the United States.(2)Adoption by agenciesThe head of a covered agency shall—(A)adopt the criteria established under paragraph (1); and(B)submit each artificial intelligence system of the covered agency that meets the criteria for testing established under paragraph (1) to an organization accredited under the program established under subsection (a)(1) for evaluation in accordance with subsection (e).(d)Testing(1)In generalThe head of a covered agency shall submit an artificial intelligence system that meets the criteria for testing established under subsection (c)(1) to an organization for an assessment of the performance of the artificial intelligence system according to the risk management framework developed under section 22A(c) of the National Institute of Standards and Technology Act (15 U.S.C. 278h–1(c))—(A)before procuring, fielding, or using the artificial intelligence system; and(B)after the artificial intelligence system passes an evaluation performed by an organization under subsection (e). (e)Scope of testingEach organization accredited under the program established under subsection (a)(1) shall, in evaluating an artificial intelligence system of a covered agency and as a condition on maintenance of such accreditation—(1)utilize metrics relevant to the mission and authorities of the covered agency;(2)develop approaches to test—(A)a software product used in an artificial intelligence system, as installed in a test facility; and(B)cloud-based services relevant to the artificial intelligence system;(3)engage in binding agreements that enable the covered agency and other stakeholders to share confidential and proprietary data with the organization; and(4)collaborate with the covered agency to reach consensus on appropriate protocols and approaches for handling data, test results, and analyses.(f)Annual reportsOnce the Director of the National Institute of Standards and Technology establishes the program required by subsection (a)(1), each privacy and civil liberties officer of a covered agency shall, not less frequently than once each year, submit to Congress a report on the results of the testing on artificial intelligence systems of the covered agency under this section to ensure Congress understands the potential, direct privacy, civil rights, and civil liberties effects of such artificial intelligence systems. 